 In theMatter Of RICHFIELD OIL CORPORATIONandSAILORS UNION OFTHE PACIFIC,A. F. L.In the Matter Of RICHFIELD OIL CORPORATIONandPACIFICDIST. SEA-FARERS' INTL.ENGINE DIVISION,AFFIL. SEAFARERS'INTERNATIONALUNION OF NORTH AMERICA,-A. F. L.Cases Nos. C4568 and C-2569, respectfully.Decided May 8, 1943.DECISIONAND-ORDEROn March 27,1943,,the Trial Examiner issued his IntermediateReport in the above-entitled proceeding,finding that the respondent,Richfield Oil Corporation,had engaged in and was engaging incertain unfair labor practices and recommending that it cease anddesist therefrom and take certain affirmative action as set out inthe copy of the Intermediate Report attached hereto.Thereafter,the respondent filed exceptions to the Intermediate Report with abrief in support thereof.The Board has considered the rulings ofthe Trial Examiner at the hearing and finds that no prejudicialerror was committed.The rulings are hereby affirmed.The Board has considered the Intermediate Report,the exceptionsand brief;and, the entire record in the case and hereby adopts thefindings, conclusions, and recommendations of the Trial Examinerexcept as hereinafter modified :1.The Trial Examiner has referred to the prevailing practice underwhich unions having access to vessels collect dues and distribute theorganizations'trade papers to their members.We find that it isnecessary to the mutual aid and protection of union members thatthey be enabled thereby to pay their union dues and receive theirunion trade papers on board the respondent's vessels,and that theseactivities are included within the necessary and appropriate scopeof concerted activities as an incident to which we shall order passesto be issued.We emphasize in this,connection,however, that we donot intend to require the respondent to permitthe passes to be usedfor the solicitation of membership.49 N L R B,No. 86.593 594DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.We shall order the respondent to issue passes to the Unions forthe purposes of collective bargaining, for the discussion and presenta-tion. of grievances, and for other mutual aid and protection of theemployees represented by the Unions, including the collection of duesand distribution of trade papers to union members, and providing thatthe respondent is not required to issue passes for the solicitation ofmembership.Upon consideration of the various wartime securitylaws and regulations applicable to the instant case, and which theTrial Examiner also has considered, we find that our order, as de-scribed, does not require any conduct which is in derogation of suchlaws and regulations, of which would endanger the safety of therespondent's vessels or adversely affect discipline on board thesevessels.'ORDER,Upon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National.Labor RelationsBoard hereby orders that the respondent, Richfield Oil Corporation,Los Angeles, California, and its officers, agents, successors, and assigns,shall :1.Cease and desist from :(a) Refusing to grant passes to representatives of the Sailors Unionof the Pacific, a division of Seafarers' International Union of NorthAmerica,.and Seafarers' International Engine Division, a division ofSeafarers' International Union of North America, in order that suchrepresentatives may, go abroad the respondent's vessels for the pur-poses of collective bargaining, for the discussion and presentation ofgrievances, and for other mutual aid and- protection of the employees.represented by these Unions, `including the collection of dues anddistribution of trade papers to union members, provided, however,that the respondent is not required to, issue passes for the solicitationof membership;(b),Engaging in like,or related acts or conduct interfering with,restraining, or coercing its employees in the exercise, of the right ofself-organization, to form, join, or assist, labor organizations, to bar-gain collectively through representatives of their own choosing, andto engage in concerted activities for the purposes of collective bar-gaining or other mutual aid or protection as guaranteed in Section 7of the Act.2.Take the following affirmative action which will effectuate thepolicies of the Act :I Seeutterof The TexasCompany, MarineDivision andNational Maritime Union,Port ArthurBi anch,42 N L R. B.'503, 604-607. RICHFIELD OIL COR'PO'RATION595(a)Grant passes to the duly authorized representatives pf-,the'Sail-Union of the Pacific, a division of Seafarers' International Unionof *North America, and -Seafarers" International Engine Division, adivision of Seafarers' International Union of North America, to goaboard its vessels for the purposes of collective bargaining, for thediscussion and presentation of grievances, and for other .mutual aidand protection of the employees represented by theUnions, includingthe collection of dues and distribution of trade papers'to union mem-bers, provided, however, that the respondent is not required to issue-passes for the solicitation of 'membership;(b)Post immediately, in conspicuous places on. its vessels; for aperiod of at least sixty (60) consecutive days from the date of posting,notices to the unlicensed deck and engine personnel, stating: (1) thatthe respondent will not engage in the conduct from 'which it is orderedto cease and desist in paragraphs 1 (a) and (b) ; (2) that the'respond-ent' will take ti e!aflirmative action set forth in paragraph 2 (a) hereof ;(c)Notify the Regional Director for the Twenty-first Region inwriting within ten (10) days from the` date of this'Order what stepsthe respondent has taken to comply herewith.INTERMEDIATE REPORTMessrs. Charles M. RyanandThomas C. Moore,for the Board.Mr. David Guntertof Los Angeles, California, for, the respondent.Mr. Harry Lundebergof San Francisco, California, for, the Unions.STATEMENT OF THE CASEUpon an amended charge duly filed by Sailors Union of''the Pacific, affiliatedwith the American Federation of Labor, and upon a charge duly filed by thePacific District, Seafarers' International Engine Division, affiliated Seafarers'International Union :of North America, affiliated with the American Federationof Labor, herein called the Unions, the National Labor Relations Board hereincalled the Board, by the Regional Director for the Twenty-first Region (LosAngeles, California), issued its 'consolidated complaint' -dated February 19,1943, against the Richfield Oil Corporation, herein called the respondent, alleg-ing that the respondent had engaged in and was engaging in unfair laborpractices within the meaning of Section 8 (1) and Section 2 (6) and (7) of theNational Labor Relations Act, 49 Stat. 449,-herein called the ActWith respect, to the unfair labor practices, the consolidated complaint, asfurther, amended at the hearing,, alleged in substance that 'the respondent onor about October 1942, and at all times thereafter refused to permit the dulyauthorized, representatives of the Unions to go aboard the respondent's PacificCoast roil tankers, thereby interfering with, restraining, and coercing its em-ployees in the exercise of the rights guaranteed in Section 7 of the Act.Copies of the complaint, accompanied' by notice of hearing were duly servedupon the respondent and the charging Unions!'Iand Regulations,as amended,ordered the consolidation of the cases herein.531647-43-vol 49-39 596DECISIONS.OF NATIONAL LABOR RELATIONS BOARI?In its answer the respondent admitted refusing passes to the duly authorizedrepresentatives of, the Unions but denied the alleged unfair labor practices andinterposed several affirmative defenses to the allegations of unfair laborpractices..IPursuant to notice,a hearing was held on March 4, and 5, 1943, at LosAngeles, California,before James C. Batten,the undersigned Trial Examinerduly designated by the Chief Trial Examiner.The Board and the respondentwere represented by counsel and the Unions by their representative.All partiesparticipated in the hearing and were afforded full opportunity,to be heard, toexamine and cross-examine witnesses,and to introduce evidence bearing onthe issues.During the course of the hearing,the Board'smotion to amendthe consolidated complaint was granted without objection'on the part of therespondent'At the conclusion of the hearing,the Board movedto conformthe pleadings to the proof as to minor details.The motion was granted withoutobjection.'.At the conclusion of the hearing counsel for the Board and the respondentand -the Unions'representative argued. orally.The undersigned advised allparties that they might file briefs provided such briefs were submitted within5days from the close of the hearing.Briefswere filed by the Board andrespondent and the Unions. 'From the entire record thus made and from the undersigned's observationof the witnesses,the undersigned makes in addition to the above,the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTRichfield Oil Corporation is a Delaware corporation, authorized to do businessin the State of California, with its principal place of business at Los Angeles,California.The respondent operates ocean-going oil tankers which transportitspetroleum products between the various ports of the Pacific Coast andcertain unidentified off-shore ports.The respondent's oil tankers are now undertime charter with the War Shipping Administration, it acting as an agent ofthe Administration in the operation of the tankers.'The respondent admits thatit is engaged in commerce within the meaning of the Act. The' undersignedfinds that the Richfield Oil' Corporation is engaged in the operation of its oiltankers in traffic, transportation, and commerce among the several States onthe Pacific Coast and certain unidentified off-shore ports, and that its employeesthereon are directly engaged in such traffic, transportation, and commerce.II.THE ORGANIZATIONSINVOLVEDSailors Union of the Pacific, a division of Seafaring International Union 'ofNorth America, 1s, a labor organization affiliated with the American Federationof Labor. It admits to its membership the unlicensed personnel employed in thedeck department on the respondent's oil tankers.Seafarers' International Engine Division, a division of Seafarers' InternationalUnion of North America, is'a labor organization affiliated with the American2 The motion to amend referred to paragraph 5 (b) 'of the' complaint, by insertingafter the words "Seafarers' Engine Division" the words "is and".3This war-time arrangement does not affect the respondent's control over the hire andtenure, of its seamen or their conditions of employment.The respondent operates itstankers as usual, except for certain security restrictions promulgated by governmentalagencies.''-',. RICHFIELD OIL CORPORATION597Federation of Labor. It admits to its membership the unlicensed personnelemployed in the engine department- on the respondent's oil tankers.III.UNFAIR LABOR PRACTICESA. Theissueand the contentions of the partiesThe, complaint alleges and the respondent admits that the Unions ar"e andhate, ,been at all times material herein, the ' exclusive representatives of -theunlicensed deck and engine, personnel on board the, respondent's tankers andthat the Unions were refused by the respondent passes for the purpose of accessby their duly authorized representatives to go aboard the tankers.The solequestion in the case is whether, as the complaint alleges, such refusal to grantaccess by the respondent interfered with, restrained, and coerced, and is inter-fering with, restraining, and coercing the, respondent's unlicensed deck and enginepersonnel in their exercise of the rights guaranteed in Section 7 of the Act,The Board contends under the circumstances of the operations of the re-spondent, hereinafter related, a denial of passes to the Unions' duly authorizedrepresentatives interferes with the right of the unlicensed deck and enginepersonnel to bargain collectively through representatives of their own choosingand to engage in concerted activities for their mutual aid and protection.The Unions contend that since September 23, 1942, the date upon which theUnions were certified as the collective bargaining representatives for the un-licensed deck and engine personnel on respondent's tankers, they have soughtpasses, for their representatives through direct negotiations, for the purpose ofsettling grievances on board the tankers.The Unions state that the refusal ofaccess' to respondent's tankers, denies to the unlicensed deck and engine per-sonnel, who are unable .to adequately adjust grievances, the right to have theirown chosen representatives negotiate adjustments for them.The respondent asserts that the denial of passes to its tankers,on a non-discriminatory basis, is not interference within the meaning of Section 8 (1)of the.Act ; that on December 7, 1941, as a precautionary measure to protect itstankers and personnel from unnecessary hazards, all passes to board its tankers,were cancelled except those of the Unions and that upon the expiration ofcontracts with the Unions, the passes of the Unions' representatives were can-celled ; that to require the, respondent to issue passes to the Unions' representa-tiveswould violate the war security and safety regulations of the "Captain ofthe Port," Los Angeles, Long Beach Harbor, the Security Orders of the "WarShipping Administration," and the Statement of-Policy agreed upon betweenthe "War Shipping Administration" and various unions, including the Unionsherein, which prohibits "crews' mass meetings, crews' committee meetings, and,other similar meetings aboard ship" ; and finally that to require the respondentto grant passes to the representatives of the Unions here involved would forceit to grant passes to representatives of all unions desirous of coming on lioardits tankers, in order to avoid charges of discrimination.''The respondent's, contention that the Regional Director's (Twenty-first) refusal, onFebruary 20, 1942, to issue a complaint,' upon a charge by the National Maritime Union,that respondent had denied passes for representatives is a bar to the present proceeding,Is 'withoiit'merit, either upon the theory of,estoppel,or res judicata. It is-noted that theNational Maritime Union was not the duly authorized-representative of the respondent'sunlicensed seamen.' c^98 , DECISIONS'OF! NNATIONAtLABOR'RELATtOI' S BOARD'of the rights guaranteed in Section 7'of the Act1.The necessity for the right of accessIn the exercise of the rights guaranteed in Section 7, the Act provides that"Employees shall have the right'to'.^ ::bargain,collectively through representa-tives of their own choosing,for the purpose of collective bargaining...."Sinceit 'is obvious'that'grievances' concern "conditions of work"within the meaningof Section`9' (a) of'the Act; they'are proper subjects'for collective bargaining.'It follows that Section 7 guaranteed employees the 'right'to bargain collectivelyconcerning' grievances.The Union'sherein are the 'collective bargaining repre-seiitatives of all the'unlicensed-deck and engine personnel employed on the re-spondent's tankers.6Thereforeany' interference'by 'the respondent with theemployees' "rights to bargain collectively'concerning grievances tliiough' theirduty designatedl'representatives;the Unions,is ' proscribed by Section 8' (1) ' ofthe Act. 'In order to determine whether or not'denial'of passes to the representatives,of the Unions for the' purpose of'obtaining access to respondent''s tankers toconfer with the unlicensed deck'and engine personnel thereon,'Interferes' with'the rights of-these employees to bargain'collectively through`their duly chosenrepresentatives concerninggrievances;it 'isessential'to give consideration t6-theoperationsof therespondent's 'tankers'and 'to the collective bargaining pro-cedure in dealing with grievances in ' the tanker and' shipping industry.The respondent operates six oceangoing tankers which ply',between-Pacific.Coast'ports, ,including Seattle,Washington,Portland, 'Oregon,-San"Francisco,California,and' the Los Angeles,California'a"rea'(Long Beach,Wilmington,San Pedro,and Terminal Island)"aihd offshore and foreign ports.The loadingand' discharging terminals in the Pacific Coast ports'are in'most instanceslocated'in the ,bay areas-some distances from the'shipping districts,requiring' around tripof from1 hour to' 3' hours 'to the Union's office.Coast-wise trips,require,several'days each way, and off-shore and foreign trips require substan-tially longer periods.'Respondent's tankers spend approximately 30 hours dis-charging cargo and4'approximately'14 Hours in'loading a cargo:'The usual,tanker crew on respondent's vessels'comprises 38 men, 27 of them unlicensedpersonnel distributed as, follows,:11 in the deck'department,9 in the enginedepartment,and 8 in the steward's department."Watches" are maintained for.,certain seamen,while the tankers'are in port,while certain other seamen workon : miscellaneous ,jobs such as loading stores,painting and minor repairs.Watches are 4 hour'shiftswith 8' hours offduty between'shifts.Approxi-mately1/3of the unlicensed ' deck and' engine personnel,excepting wipers inthe engine room, are on duty at all times.' The seamen working'on the miscel-laneous,jobs work,at irregular,hours,depending upon the "extra"work to beperformed,;the ,steward'hours of work in port, is determined"largely'by the-number of seamen who eat their meals-on the tankers.Stewards may enjoyi5 The term "access" in the shipping industry means the boarding of vessels ,by unionrepresentatives, in order to ascertain whether or not seamen on board have grievances,to determine the validity of the alleged grievances, and to settle those possible of settle-ment with the proper officials on board' the vessels.e The Sailors Union of 'the Pacific and 'the, Seafarers' International Union were, cer-tified by the Board on September 23,. 1942, as the 'exclusive representatives, ,respectively,of the unlicensed''deck and, unlicensed engine personnel on respondent's, tankers'7 "Port time" as distinguished from 'discharging and loading time is, calculated fromthe moment the tanker arrives in the harbor until it leaves the harbor ; it does not indicatethe elapsed time spent at the dock or discharging or loading a cargo. On occasion tankerswithout docking discharge and load cargoes, either into lighters or from submarine outlets.01 RICHFIELD OIL CORPORATION599'shore leave only after meals have been served;unlicensed deck and enginepersonnel,who stand watch cannot be absent from the tanker for more than 8hours, including the time required by them to prepare for their departure andreturn and they cannot all leave the tanker simultaneously since,their watchesterminate at different times;,those of the seamen who are working on mis-cellaneous jobs, because of the short time the tankers are at dock,cannot leavethe tanker until their work is completed.'Although some of the tanker per-sonnel have families and homes in various ports, while employed on the tankerstheir,homes are actually on the vessels,for-it is on,board that,they eat, sleep,and work.,Moreover, ,even those who have homes can only visit them when thetankers happen to arrive- in those ports in which the homes are located, andthen only during the time normally allotted by the regular schedules of thetankers.The respondent employs approximately 165 unlicensed seamen andas is usual in the shipping industry,there is a large turnover among thispersonnel.-,The union representative in the shipping industry on the, Pacific Coast who hasaccess to vessels is known as a "patrolman".'When the vessel "docks" thepatrolman beards the vessel in order to ascertain whether or not the crew on,board have grievancesIf so the patrolman investigates and determines thevalidity of the alleged grievances and then proceeds to settle those possible ofsettlement with the master, mate, or the proper official on board the vessel. Thepatrolmen are-experienced seamen and negotiators, whose jurisdiction includesall of the tankers which,arrive in the port in which they are on duty.10 Thepatrolman functions as follows : He boards the vessel immediately after it ismoored to the dock, proceeds to the crew's quarters and confers'with the ship'sdelegate representing the department (deck, engine, and steward), who relatesto the patrolman the various grievances, if any, concerning food, living condi-tions, or overtime pay which have arisen during the voyage.'1 The patrolmanthen interviews the allegedly aggrieved seaman and decides whether the griev-ance is meritorious, using as a guide his long experience and intimate knowledgeof the nature of seaman's grievances, their attitude toward such grievances andthe problems of the shipping industry. In most instances before deciding themerits of the grievances,the patrolman interviews others interested in its ad-justment, including the master or other official aboard. If he decides it is a validgrievance the patrolman then attempts settlement with the master or properofficial aboard the vessel. If these negotiations fail, the patrolman 'refers thegrievance to the Union Port Committee on shore, who proceed to discuss thegrievance with the respondent's shore officialsIt is apparent that under thiscollective bargaining procedure providing for the prompt adjustment of griev-ances,which necessitates access, the seamen have complete opportunity toeAt times the respondent employs "work parties" to pei form the miscellaneous jobson the tankers but when as now under war time conditions extra men are not available,the Captain delegates'a part of the crew to perform this work.' In some ports known as a "shore delegate."'i°The record shows that patrolmen are assigned to certain ports and where theperfoimance of a patrolman's duty requires more than one in a port,each is assigned tohandle all'the vessels of certain companies thus limiting access to one patrolman.Grievances usually involve one or more of these basic conditions of workThe recordindicates that approximately 90 percent of the grievances reported are disposed of onboard the vessel after access by the patrolman in conference with the proper officials,who have therequisite authority,to settle them.The balance of the grievances uuhich areof a major nature are referred to the Union Port Committee,and such grievances con-stitute as a rule matters affecting the general standards to be applied to the crew as awhole, 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDconferwith their duly designated representatives who are well equipped bStraining and experience's to assess their grievances, and who are specializedliegotiators.18'°By Section 7 of the Act, "employees shall have the right to self-organization,to form; join, or assist labor' organizations . . . for the purpose of .'.. mutualaid or protection." Interference, restraint or coercion in the exercise of theirrights is also proscribed by Section 8 (1) of the Act. The rights thus'guaranteedto employees against impairment by the employer include full freedom to theemployees, upon request, to receive aid, 'advice and' information from theirchosen representatives.The 'issue, presented by the "mutual aid or protection"clause of the Act, is whether the respondent's denial of passes to -the chosen rep-resentatives of the unlicensed deck and engine personnel, for the purpose ofobtaining access to its tankers, under the circumstances of this ease, interferedwith, restrained. and coerced these employees in the exercise of their rights toobtain the aid of their chosen representatives.It is unnecessary hereto again state the details, hereinbefore related, whichmake ineffective collective bargaining through chosen representatives, wherethere is a denial of the right of access, except to note that substantially all ofthe factors making prohibitive effective bargaining procedure also prevent theunlicensed deck and engine personnel on respondent's tankers from participationin the exercise of their rights to "mutual aid or protection" through representd-tives chosen by them.Moreover, the denial of access, interferes with the aidand. protection the seamen receive through burial and insurance benefits, ofspecial importance during the war, an incident to their membership" in theUnions, because of their inability to visit the Unions' headquarters to pay cur-rent dues.""`The respondent by not permitting access to the Unions' representatives toaid the unlicensed deck and engine' personnel at their request, is exercising,saPatrolmen must have had, before selection to their positions, 3 years actual seaservice.13The refusal to issue passes to the Unions' representatives prevents the most effec-tive sort of collective action by the seamenSeeN. L. R. B. V. Cities Servsce Oil Co.,122 F. (2d) 149 (C.,,C. A. 2) where the Second Circuit, per Augustus N. Hand, J., said.Ships, and particularly these oil tankers, which ordinarily remain in port for aday only, afford less opportunity for investigation of labor 'conditions than do fac-tories where the employees go home every afternoon and have the evenings at theirdisposal.There is no cessation of work at the end of each day for seamen on atanker.A large number of them' are on watch, others are loading or dischargingcargo ; their hours for work and shore leave are different and, in the short time thevessel is in port, it is impossible for Union representatives to assemble the un-licensed personnel either on shore or on shipboard to discuss grievances or invests=gate conditions.Therefore, the Union must have the members of the crew readilyaccessible in order to work,to any real advantage.Moreover, the complaints fre-quently relate to conditions on and even of the vessel itselfIt may be true that maniy, or even most, grievances are settled on' the ship bythe ship's committee without the intervention of the Union, but one of the primeobjects of the Union is to afford the seamen advisors and negotiators who are notcontinually under the eye of the master and inclined through fear of untoward con-sequences to defer to his demands. Its advice as to major 'differences would naturallybe needed and in many cases it cannot advise the personnel wisely without visitingthe slip and seeing the conditions under winch work is done and of which criticismismade.The collection of dues and the distribution of the Unions' newspaper has been andnow is'considered by the Paciflc` Coast Shippers, who grant access, a proper form of aidto be given by the representatives'of the Unions.The respondent's contention that such'representatives should not solicit seamen for membership in the Unions' is well taken andsuch practice if persisted in should be grounds for the revocation of the passes of theserepresentatives who engage in such activities. RICHFIELD"OIL CORPORATION-601'domination and control"over the efforts of those seamen to engage in."mutualaid and protection"thereby infringing upon Section 8 (1) of the Act. To holdotherwise would be, in effect, to exempt the respondent's tankers from the pro-hibitions of the Act.But Congress did not exclude the respondent's tankersfrom the,operation of the Act,by implication or otherwise.Congress has de-clared that"the policy of the United States"to the free flow of commerce"by protecting the exercise by workers of full free-dom of association,self-organization and designation of representatives of theirown choosing,for the purpose of mutual aid or protection."The undersigned finds that the denial of right of access to respondent's tankers,by the chosen representatives of the unlicensed deck and engine personnel pre-vents these seamen from exercising their.rights to collective bargaining andto other mutual aid or protection."I2.Respondent's position-relation of the War to the exercise of the rightsguaranteed in Section 7The respondent does not, in fact, contend that under peace time conditions itwould be justified in refusing passes to the duly authorized representatives ofits unlicensed deck and engine personnel for the purpose of access to its tankers,but asserts in its answer that the policy of refusing to grant passes to anyonewas adopted for the sole purpose of-promoting the War effort,by reducing the"grave, unreasonable and wholly unnecessary hazards" incident to non-employeesboarding the tankers,and by complying with the war time security orders,,rules,and regulations of "Captain of the Port",the "War Shipping Administration" anda -"Statement of Policy"issued by the "War Shipping Administration."Although the respondent considers that the presence of the duly authorizedrepresentatives of the unlicensed desk and engine personnel,would increase thehazards to which the tankers -ire normally exposed, it has not seen fit to excludelaundry agents,extra work parties, not members of the crew and in most instances"picked up",and several employees of the respondent whose presence on thetankers are not essential.In fact the record does not indicate that any individuals3sWhile the respondent does not clearly assert that other methods,than access, areavailable to the unlicensed deck and engine personnel to exercise their rights underSection 7,the record suggests the possibility of the seamen visiting union headquartersor of conferring with their repiesentatives on shore where reports would be made ofthe grievances'The Court in the Cities Service Case,referring to alternative grievanceprocedures statedRespondents suggest that the so-called ship's, committee consisting of three mem-bers of the crew chosen by the seamen can present complaints to the ship's officersand if the grievances are not settled' thus,can report in person or mail statementsto the Union of matters in dispute which'tileUnion may then take'up with therespondent's shore officials.But negotiations conducted in such a way would beslow and the men would lack the advantage of having their bargaining'agent promptlyacquainted with grievances by the seamen themselves and ready at once to negotiatewith the shore officials.Moreover, so far as possible the men themselves shouldhave the privilege of airing their individual complaints to'their representatives, justas do employees'whose work is on land.'The suggestion that the Union representa-tives can be stationed on the dock,there investigate complaints by' meeting membersof the crew us they come off the ship and after thus learning the facts from seamencan then bargain with respondents' shore 'officials,is subject to the objection thatthe dock is manifestly no place for an adequate discussion of labor grievancesEvenif,despite the inconvenience, the nien were able to visit Union headquarters forsuch discussion of their grievances,they would not have the presence and backing ofexperienced bargaining representatives when presenting their claims to the ships'officers!'Nor under such restrictions can there be adequate discussion by the dele-gate with the ships'officers of matters requiring explanation.SeeN.L.R. B. V.Cities Service Oil Co.,122 P. (2d) (C. C. A. 2). ,602-DECISIONS OF: NATIONAL LABOR RELATIONS BOARDformerly permitted access have been denied that right except' the Union's repre-sentatives.At the present it is the almost universal practice of the shippingcontracts.Access during the War has been granted to representatives to board alltypes of vessels, including oil tankers, and ships `whose entire cargoes, includeexplo`sives'and war supplies, as well as troops. .Frequently tlie,oicials of Shippingcompanies and the military or naval authorities have requested representativesof the seamen to board vessels in order that grievances might be promptly adjusted.Thus, under war time conditions it appears that' access is necessary.The're-spondeut is `practically alone' in its fear of increased hazards from the presenceof seamen's representatives on board vessels.18The contention of the respondent that to grant access to the duly authorizedrepresentatives of the seamen would violate the war time security, orders, rulesor regulations'of the "Captain of the Port" (Coast Guard), the "War ShippingAdministration" or any other Governmental agenley is without merit. Of utmostsignificance is the fact that, the Navy and the Coast-Guard have provided therepresentatives of the respondent's unlicensed deck and engine personnel withthe, proper identification and authority to enter restricted areas, and to boardtankers and vessels, including respondent's tankers, providing respondent issuesits passes to the representatives.The War Shipping Administration,in a "State-ment of Policy" agreed to by the Unions, has stabilized for,the duration, collectivebargaining contracts' which contain provisions. for passes for authorized repre-sentatives of seamen, thus affording accessThe undersigned does not believe that these contentions of the respondent arevalid reasons for denying access.18kC. Concluding Findingsin' conclusion, the undersigned, finds that respondent's unlicensed deck andengine,personnei are in port for a short time with very little time ashore ; thattanker terminals are usually located in port areas inaccessible to union head-quarters ; that collective bargaining procedures for the settlement of grievances,which do not involve access are in a practical sense unworkable, and do not affordthe respondent's unlicensed deck and engine personnel the opportunity to bargaincollectively, concerning their, grievances; that the refusal of respondentto issuepasses to the duly authorized representatives of its-unlicensed deck and engine16 The Unions' representatives who board tankers are men who are thoroughly familiarwith conditions prevailing on such vessels, and with safety' precautions which must betaken ; more so it would appear, than others who are permitted to board the tankers.All docks, terminals, and vessels are now guarded by military or naval personnel.Thissecurity measure insures to the respondent the protection needed, by any increased hazardsdue to the War11 The respondent's allegation in its answer that the "visitors to piers and vesselsshould be limited to cases of absolute necessity," (Security Orders of the War ShippingAdministration) and the prohibition of crews' mass meetings, crews' committee meetings,and other similar meetings aboard ships" (Statement of Policy, War Shipping Administra-tion) does not refer to the duly authorized representatives of unlicensed deck and enginepersonnel, having access to transact biisiness in conformity with the provisions of the Act.The respondent's admission that no official of any governmental agency has so interpretedthese provisions and practices of the shipping industry on the Pacific Coast, would indi-cate that there is no basis for such position.18The undersigned has given consideration to, the various war-time safety laws andthe duties and obligations of the Master on respondent's tankers and finds that neitherthe laws nor the duties of the Master in any :way are at variance with the rights of theunlicensed deck and engine personnel to exercise their privileges under the Act. RICHFIELD OIL CORPO'RNTION603personnel for the purpose of access,prevents these seamen from receiving aid,advice, and information through their duly chosen representatives ; that procedurewhich involves access, for these purposes is prevalent today, and'has lone beenin use in the West Coast shipping industry;that with access these representativesmay investigate the nature of, assessthe valueof, and properly present grievanceson behalf of these seamen and give to'them the aid,advice and informationessential for mutual protection;that without access, the respondent's unlicenseddeck and engine personnel,would be denied the benefits of essential rights, con-'ferred upon them by the Act, providing for collective bargaining and other mutual`aid through their duly chosen representatives.It is plain from these findings and from the entire record, and the undersigned,finds that the respondent by refusing to grant passes to the duly designatedrepresentatives of its unlicensed deck and engine personnel in order that suchrepresentatives might conferwithand aid such personnel on board respondent'stankers, has interfered with, restrained,and coerced,and by continuing suchrefusal is interfering with, restraining,and coercing its unlicensed deck andengine personnel in the exercise of the rights guaranteed them in Section 7 of theAct, and is thereby violatingSection 8 (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCIDThe activities' of the respondent set forth in Section III above, occurring inconnection with the operations of the respondent described in Section I above,have a close, intimate,,and substantial relation to trade, traffic,' and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V: THE REMEDYtSince it has been found that the respondent has engaged in certain unfair laborpractices, the undersigned will recommend that it cease and desist' therefrom andtake certain affirmative action designed-to effectuate the policies of, the Act.The undersigned having found that the respondent has interfered with, re=strained and coerced its unlicensed deck and engine personnel in the exercise ofthe rights guaranteed in Section 7 by refusing to issue passes to its oil tankersto representatives of the Sailors Union of the Pacific and Seafarers' InternationalUnion of Noith America, the duly designated collective bargaining representativesof the respondent's unlicensed deck and engine personnel in order to make effectivethe guarantees of Section 7 of the Act, and' thereby to minimize strife whichburdens and obstructs commerce, and thus effectuate the policies of the Act, thedeck and engine personnels' duly designated representatives of the Sailors Unionof the Pacific and the Seafarers"International Union of North, America, in orderthat they may board the respondent's oil tankers and confer 'with and -aid: theunlicensed deck and engine.personnel thereon.,The respondent contends that if it grants passes to the Unions herein involved,Itwill alsa have to grant passes to all unions who demand'such passes,, to boardits vessels, in order to avoid accusations of discrimination.Since the instant casedoes not involve any union jurisdictional problem and the, question of discrimina-tion is not now before the undersigned -for decision, he does not decide it.Upon the basis of the foregoing findings of fact and upon the entire record inthis proceeding, the undersigned makes the following :, 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONOLusIONs OF LAw1. -Sailors Union of the Pacific,,a division of Seafarers'International Union ofNorth America is a'labor,organization within the meaning of Section 2 (5) ofthe Act.,2.Seafarers'International Engine Division,a division of Seafarers'Inter-'national Union of North America, is a labor organization within the meaning of,Section 2(5) of the Act.-3.By interfering with, restraining and coercing its employees.;in the exerciseof the rights guaranteed in Section 7 of the Act,the respondent has engaged-in-and is engaging in unfair labor practices within the meaning of Section S (1)of the Act.,4.The,aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2(6) and(7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing 'findings of fact and conclusions of law, theundersigned recommends that the respondent,Richfield Oil Corporation,and itsofficers,agents, successors,and assigns,shall:1.Cease and desist from :(a)Refusing to grant passes to representatives of the Sailors Union of, thePacific, a division of Seafarers'International Union of North America and Sea;farers'.International Engine Division,a division of Seafarers'-InternationalUnion of North America, in order that such representatives may go aboard therespondent's vessels and confer with and aid the unlicensed deck and enginepersonnel thereon ;(b)Engaging in like or related acts or conduct interfering with, restrainingor coercing its employees in the exercise of the right of self-organization,to form,join,-or assist labor organizations, to bargain collectively through representativesof their own choosing and to engage in concerted-activities for-the purpose ofcollective bargaining or other mutual aid or protection as guaranteed in Section-7 of the Act.2.Take the following affirmative action which will effectuate the policies ofthe Act.,(a)Grant passes to the duly authorized representatives of the Sailors Unionof the Pacific a division of Seafarers'International Union of North America andSeafarers'International Engine Division,a division of Seafarers'International,Union of North America,to go aboard its vessels to confer with and aid theunlicensed deck and engine personnel;(b)Post immediately in conspicuous places on'its vessels for, a period of,atleast sixty(60) consecutive days from the date of posting notices to the un-licensed deck and engine personnel,stating :(1) that the respondent will notengage in the conduct from which it is ordered to cease and desist in paragraph1 (a) and(b) ; (2) that the respondent will take the affirmative action set forth(c)Notify the Regional Director for 'the'Twenty-first Region in writing withinten (10)days from the receipt of the Intermediate Report what steps the respond-ent has taken to comply herewith:It is further recommended that unless on or before ten (10)days from thereceipt of this Intermediate Report the respondent notifies said Regional Director'in writing that it will comply with the foregoing recommendations, 'the NationalLabor Relations Board issue an order requiring-the respondent to take the actionaforesaid. RIORFIELD OIL CORPORATION605As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 2-as amended, effective October 28,1942-any party may within fifteen (15) days from the date of the entry of theorder transferring the case to the Board, pursuant to Section 32 of Article IIof said Rules and -Regulations, file with the-Board, Shoreham Building, Wash-ington, D. C., an original and four copies of a statement in writing setting forthsuch exceptions to the Intermediate Report or to any other part of the recordor proceeding (including rulings upon all motions or objections) as he relictsupon, together with the original and four' copies of a brief in support thereof.As further provided in said Section 33, should any party desire. permission toargue orally before the'Board, request therefor must be made in writing to theBoard within ten (10) days from the date of the order transferring the case tothe Board.Dated March27, 1943.JAMES B. BATTEN,'Trial Examiner.